Citation Nr: 1706310	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-23 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a higher initial rating for a service-connected acquired psychiatric disorder, to include adjustment disorder and posttraumatic stress disorder (PTSD), in excess of 30 percent prior to April 17, 2014, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to December 1985 and from August 2008 to April 2010.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  In a subsequent July 2014 rating decision, the RO granted a higher initial 70 percent rating from April 17, 2014 and changed the Veteran's diagnosis from adjustment disorder to PTSD.  

While the RO denied a formal claim for a TDIU in July 2014, the Board finds that a claim for a TDIU was also raised in the context of the Veteran's claim for an increased rating for an acquired psychiatric disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record).  Additionally, the Board finds that the award of a 100 percent rating for the Veteran's acquired psychiatric disorder, has reasonably raised a claim for special monthly compensation under the provisions of 38 U.S.C.A. § 1114 (s).  Accordingly, the issue of entitlement to a TDIU and entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) has been added to the appeal.


FINDINGS OF FACT

1.  For the entire rating period, psychiatric symptoms and impairment due to service-connected PTSD and adjustement disorder more nearly approximate a rating based on total occupational and social impairment.  

2.  For the entire rating period, the Veteran has been unable to secure or follow gainful or more than marginal employment due to service-connected disabilities.

3.  From September 26, 2013 to May 7, 2014, and from September 1, 2014 onward, the Veteran is in receipt of a 100 percent rating for the single service-connected disability of PTSD, and he has additional service-connected disabilities independently ratable at 60 percent.  

4.  From May 8, 2014 to August 30, 2014, the Veteran was already in receipt of special monthly compensation under 38 U.S.C.A. § 1114(s).  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period, the criteria for a 100 percent rating for an acquired psychiatric disorder, to include PTSD and adjustment disorder, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2016); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, from September 26, 2013 to May 7, 2014, and from September 1, 2014 onward, the criteria for special monthly compensation under 38 U.S.C.A. § 1114 (s) are met.  38 U.S.C.A. § 1114 (s)(West 2016); 38 C.F.R. § 3.350 (i) (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In April 2010 correspondence, the Veteran acknowldeged receiving preadjudicatory notice addressing his initial claim for service connection.  Because the Board is granting the full benefit sought on appeal, no further discussion of VA's duties to notify and assist is necessary.  

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned for his service-connected disabilities by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  While the RO has assigned a staged rating in this case, the Board finds that the weight of the evidence does not establish that symptoms related to an acquired psychiatric disorder have changed in severity over the course the appeal to warrant a staged rating, and the Board finds that a higher 70 percent rating is warranted for the entire initial rating period on appeal.
  
Prior to April 17, 2014, the Veteran was in receipt of a 30 percent rating for adjustment disorder.  He was assigned a 70 percent rating, and his diagnosis was amended to reflect PTSD from April 17, 2014.  

Under Diagnostic Codes 9411 (PTSD) and 9440 (chronic adjustment disorder), a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181   (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record). 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Disability Rating Analysis 

After a review of all the evidence, lay and medical, the Board finds that for the entire appeal period, psychiatric symptoms due to PTSD and adjustment disorder, and the severity of such more nearly approximate a rating based on total occupational and social impairment.

The Veteran has been diagnosed with adjustment disorder, PTSD, and drug and alcohol dependence in addition to his service-connected adjustment disorder.  A July 2014 VA examiner supplemental opinions shows that adjustment disorder deteriorated into PTSD with alcohol use and cocaine use disorder.  The Board finds that it is not possible to separate the effects of the service-connected adjustment disorder and PTSD from the Veteran's other psychiatric diagnoses in this case; thus, all of his psychiatric symptoms and impairment will be attributed to the service-connected psychiatric disorder.  See 38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181 (1998).  

A July 2010 VA examination identified a diagnosis of chronic PTSD, stated to be moderately severe in degree.  The Veteran was assessed with a GAF score of 56.  The Veteran was living with his girlfriend and stepdaughter at the time of the examination.  He indicated that he had not worked since separation from service due to problems he developed while in the Army, to include his physical disabilities.  During the course of the examination, the Veteran described symptoms of depression, anger issues, flashbacks, and sleep difficulties.  The examiner indicated that the Veteran was credible and severity of his symptoms was approaching severe.   

The Veteran reported during the VA examination that he did not have peer relationships or activities or leisure pursuits.  He reported that he mostly just went to doctor appointments.  There were no impairments in thought process or communications.  His girlfriend identified visual hallucinations, indicating that the Veteran was always having her look out the door or into the woods, asking about people he was seeing when nobody was there.  The Veteran denied suicidal or homicidal thoughts.  Personal hygiene was positive.  There were no obsessive or ritualistic behaviors.  Symptoms of short term memory loss, depression, anxiety, and sleep impairment were identified.  In a March 2011 supplemental opinion, the examiner amended the diagnosis to adjustment disorder with depressed mood, moderate, since there was no presumptive evidence of combat exposure.

SSA records show that the Veteran was determined to be completely disabled due to service-connected anxiety and affective mood disorders since August 2009.  While it is dated just prior to the appeal period, a December 2009 SSA Mental Residual Functional Capacity Assessment summary indicates that the Veteran was not able to sustain concentration, effort, or pace for simple tasks; interacted poorly with supervisors and coworkers; and adapted poorly to situational conditions and changes.  The record shows that the Veteran has not been employed for the entire appeal period. 

VA treatment records identify diagnoses of PTSD, major depressive disorder, and polysubstance abuse.  The Veteran was flagged as being a high-risk for suicide since September 2010 after a suicide attempt requiring hospitalization.  He was hospitalized on three more occasions for between 2011 and 2014 for suicidal ideation or attempt.  In January 2011, the Veteran was admitted for suicidal ideation after being kicked out of his home by his girlfriend.  A discharge summary identifies a GAF score of 35 on admission and 50 on discharge.  

VA outpatient treatment records show that he had GAF scores ranging from 40 to 60, and during inpatient hospitalizations, he had GAF scores ranging from between 30 and 40.  The Veteran was admitted in April 2013 for suicidal ideation with a plan to shoot himself with a gun, and was discharged in May 2013.  VA treatment records show that in August 2013, the Veteran was attempting to work in a housekeeping position through a CWT work program.  He was suspended from the program for 30 days from August 2013 to September 2013, shortly after he began, due to an alcohol relapse.  He stopped working in October 2013, and formally withdrew from the program in December 2013 due to his daughter being ill.  VA outpatient treatment records show that in November 2013, the Veteran reported hearing the sound of convoys intermittently on a chronic basis.  Judgement and insight were mildly impaired. The Veteran was noted to have significant stressors, to include homelessness, marital stress, and chronic substance usage.  

In May 2014, the Veteran was admitted for an attempted suicide with a cocaine and alcohol binge.  At the time of his admission, he was homeless and was no longer talking to his girlfriend, who reportedly had shut him out.  He reported hearing gunfire and endorsed suicidal ideation, and some homicidal ideation toward the father of his daughter's child.  During the course of his hospital admission, the Veteran was assessed with a GAF score of 30.  He had symptoms of depression and anxiety.  Hygiene and appearance were appropriate, speech was logical, judgement and insight were fair, though processes were logical, thought content was appropriate, and the Veteran denied hallucinations.  

A July 2014 VA examination shows that the Veteran was assessed with occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms, which included anxiety, impaired judgement, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and inability to establish and maintain effective relationships.  The VA examiner focused her discussion on the Veteran's severe alcohol and cocaine use disorders, noting that he was receiving substance abuse treatment at VA in October 2013 prior to being admitted for a suicide attempt in May 2014.  The Board notes, however, that symptomatology from the Veteran's substance abuse diagnoses has not been distinguished from this service-connected disability, and will be considered in evaluating his claim.  The Veteran reported symptoms of depression and reported that he was homeless.  While the VA examiner assessed the Veteran with occupational and social impairment with reduced reliability and productivity due his psychiatric symptoms, she also described his impairment as severe and identifed symptoms consistent with a higher 70 percent rating for PTSD and adjustment disorder.

A July 2014 addendum opinion, provided by a different examiner, clarified that the Veteran's diagnoses of PTSD, severe alcohol abuse disorder, and severe cocaine use disorder developed as his overall mental health had deteriorated, indicating that his inpatient treatment was due to his service-connected disability.  

After reviewing all of the evidence of record, to include findings from VA examinations, VA treatment records, and SSA medical records, the Board finds that the Veteran's psychiatric symptoms have included: depression, anxiety, suicidal ideation and attempts, hallucinations, anger issues, flashbacks, sleep difficulties, impaired judgement, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, and inability to establish and maintain effective relationships.  The Veteran's psychiatric symptoms have been described predominantly as severe.  

The Veteran has been assessed with GAF scores ranging from 30 to 60 over the appeal period.  These scores are consistent with symptoms ranging from moderate, with moderate difficulty in social, occupational, or school functioning, to serious, with serious impairment in social, occupational or school functioning, and the Veteran's scores ranging from 31 to 40 are consistent with major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  See DSM-IV at 46-47.  Additionally, SSA records indicate that the Veteran is unemployable due to his psychiatric symptoms, and his attempt at work thought a VA CWT program was unsuccessful.  A July 2010 VA examination indicates that the Veteran had no peers and did not participate in any significant activities.  While he was in a relationship at the time of the examination, treatment records show that the relationship ended in January 2011, approximately six months later.  The only other relationships indicated by the record involve the Veteran's concern over his brother's health and his visits with his daughter when she had terminal cancer.  SSA records indicate that the Veteran interacted poorly with supervisors and coworkers, and adapted poorly to situational conditions and changes.  Finally, a July 2014 VA examiner identified inability to establish and maintain effective relationships.  Based on evidence of the Veteran's inability to obtain or maintain work due to his psychiatric symptoms, and his inability to establish and maintain effective relationships, with consideration of frequent hospitalizations due to suicidal ideation and suicide attempts, the Board finds, resolving reasonable doubt in the Veteran's favor, that the Veteran's psychiatric symptoms result in total occupational and social impairment.  Accordingly, the Board finds that a 100 percent rating is warranted for the entire appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7 (2016).  Because the Board is granting a 100 percent schedular rating, extraschedular consideration is not warranted in this case.  

TDIU Law and Analysis

While the Board has granted a 100 percent rating for a service-connected acquired psychiatric disorder, it is still necessary to address the Veteran's claim for a TDIU.   The Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU. Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

Pursuant to the initial rating decision above, the Board has granted a 100 percent rating for a service-connected acquired psychiatric disorder for the entire rating period.  The Veteran is additionally service-connected for coronary artery disease, a lumbar spine disability, left lower extremity radiculopathy, bilateral knee disabilities, gastroesophageal reflux disease, hypertension, tinnitus, pterygia, sensorineural hearing loss, a left knee scar, and residuals of transient ischemic attack.  For the entire rating period, the Veteran has met the schedular criteria for a total disability rating based on individual unemployability.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrants such a rating during this time period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The next step is to determine whether the Veteran was unemployable due to his service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).  The Board finds that for the entire rating period, the Veteran has not been able to secure and follow gainful or more than marginal employment due to his service-connected acquired psychiatric disorder.  

With regard to the Veteran's educational and employment history, an April 2014 Veteran's Application for Increased Compensation Based on Individual Unemployability shows that the Veteran identified having four years of high school education.  He was last employed full time as a mechanic in 1994, prior to service.  He also identified work at the VA medical center doing housekeeping from November 2011 to February 2012; however, it appears that this was incorrectly reported.  In that regard, VA treatment records show that the Veteran's work as a housekeeper was initiated through a CWT program at VA, that he began work in August 2013, was suspended shortly thereafter for a period of 30 days due to alcohol use.  He resumed work in September 2013, but quit working in October 2013 prior to withdrawing from the program in December 2013.  The Board finds that this unsuccessful attempt at work through a VA program does not represent more than marginal, gainful employment.  See 38 C.F.R. § 4.16(a) (2015) (Marginal employment shall not be considered substantially gainful employment, and includes but is not limited to employment in a protected environment such as a family business or sheltered workshop.).

SSA records indicate that the Veteran has been completely disabled due to his service-connected psychiatric disorder for the entire rating period.  VA treatment records and examinations identify the Veteran's psychiatric symptoms as severe, and the Veteran has had four inpatient psychiatric hospitalizations due to his service-connected disabilities between 2010 and 2014. 

The weight of the evidence shows that the Veteran is not capable of maintaining gainful employment due to his service-connected psychiatric disorder, he was determined by SSA to be medically disabled from work due to his service-connected psychiatric disorder, and July 2014 VA supplemental opinion indicates that the Veteran's impairment has increased over time.  In addition to his psychiatric impairment, the Veteran's service-connected physical disabilities also limit his employability.   Accordingly, the Board finds that the weight of the evidence shows that the Veteran is unemployable due to service-connected disabilities.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire appeal period, a TDIU is warranted.  

Special Monthly Compensation

Special monthly compensation is payable for being permanently housebound by reason of a service-connected disability or disabilities.  This requirement is met when the Veteran has a single service-connected disability rated at 100 percent and (1) another service-connected disability rated at 60 percent or more, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114 (s) (West 2016); 38 C.F.R. § 3.350 (i) (2016).  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities will continue throughout his or her lifetime.  Id.

The Veteran is currently service-connected for an acquired psychiatric disorder, to include PTSD and adjustment disorder, rated 100 percent disabling.  He is additionally service-connected for coronary artery disease, rated at 60 percent disabling from September 26, 2013 to May 7, 2014, and from September 1, 2014.  The Board notes that the Veteran was already in receipt of special monthly compensation under 38 U.S.C.A. § 1114 (s) from May 8, 2014 to August 30, 2014.  Thus, the question of whether special monthly compensation is warranted during this period is moot. 

From September 26, 2013 to May 7, 2014, and from September 1, 2014, the Veteran is in receipt of a 100 percent rating for the single service-connected disability of PTSD, and he has additional service-connected disabilities independently ratable at 60 percent.  Accordingly, the Board finds that from September 26, 2013 to May 7, 2014, and from September 1, 2014, special monthly compensation is warranted based on a total plus 60 percent rating under the provisions of 38 U.S.C.A. § 1114 (s).


ORDER

For the entire appeal period, a 100 percent rating is granted for an acquired psychiatric disorder, to include adjustment disorder and PTSD.

For the entire appeal period, a TDIU is granted. 

From September 26, 2013 to May 7, 2014, and from September 1, 2014, special monthly compensation under 38 U.S.C.A. § 1114 (s) is granted.  



______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


